Opinion issued June 20, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00463-CV
                             ———————————
                  SHERRY ANTOINETTE SMITH, Appellant
                                          V.
                MOHAMMAD HAMID PAYANDEH, Appellee


                  On Appeal from County Court at Law No. 2
                          Galveston County, Texas
                      Trial Court Case No. 17-FD-2098


                           MEMORANDUM OPINION

      Sherry Antoinette Smith, acting pro se, appeals the divorce decree dissolving

the marriage between her and Mohammad Hamid Payandeh. In two issues, Smith

contends the trial court abused its discretion in granting Payandeh the exclusive right

to designate the primary residence of the parties’ child, Z.K.P., and she asserts that
the trial court misinterpreted the effect of her invocation of her Fifth Amendment

right against self-incrimination during trial.1

      We affirm.

                                        Background

      Smith and Payandeh were married in September 2014, and Z.K.P. was born

on September 9, 2015. Smith also has four children from prior relationships, who

lived with the couple.

      Payandeh and Smith separated in January 2017 and began living in separate

residences. Z.K.P. lived with Payandeh but would go to Smith’s home for visitation.

Payandeh would later testify that, on July 31, 2017, he went to Smith’s home to pick

up Z.K.P. from a visit. One of Smith’s other children opened the door and let

Payandeh in the apartment. Payandeh then saw that Smith was smoking “kush,” an

illegal substance.

      Smith filed a petition for divorce in early August 2017. She requested to be

named Z.K.P.’s sole managing conservator and the conservator with the right to

designate Z.K.P.’s primary residence. She requested that Payandeh’s possession of


1
      In her opening brief, Smith also asserts that “the calculation of child support [she
      was ordered to pay in the decree] was not made within the parameters provided by
      the child support guidelines.” She provided no further briefing regarding the
      assertion. In her reply brief, Smith writes that she “accepts the child support
      guidelines determination as it conforms with the monthly child support calculator at
      the Attorney General’s website.” Thus, Smith is not pursuing a challenge to the
      child-support award.
                                           2
Z.K.P. be limited because she believed that he would attempt to take Z.K.P. out of

the country. Payandeh filed a counterpetition, requesting “full custody” of Z.K.P.

until the divorce was finalized.

      The trial court signed temporary orders in September 2017 in which Payandeh

and Smith were appointed Z.K.P.’s joint managing conservators. However, Smith

was not permitted to have overnight possession of Z.K.P. She was given possession

odd-week Fridays and Sundays from 9 a.m. to 5 p.m. and from 6 p.m. to 8 p.m. on

Thursdays. Payandeh had possession of Z.K.P. at all other times.

      The trial court conducted a bench trial in March 2018 with the parties

presenting evidence relating to issues of conservatorship, possession, and child

support. Payandeh requested that he be named the managing conservator who would

establish Z.K.P.’s primary residence, and he requested that Smith’s possession of

Z.K.P. be limited to daytime visits as they had been under the temporary orders.

      Payandeh testified that he is originally from Iran and had immigrated to the

United States in 1984. He stated that he served as an officer in the United Sates

Navy, and he is a permanent resident of the United States. During Payandeh’s

testimony, it was pointed out that Smith had expressed concern that Payandeh would

attempt to take Z.K.P. to Iran. When asked about this, Payandeh stated that he cannot

return to Iran under Iran’s current regime because of his service as an officer in the

United States Navy. Payandeh also testified that neither he nor Z.K.P. has a passport.


                                          3
He said that he has no plans to get a passport for Z.K.P. When asked, Payandeh said

that he had no problem with the trial court enjoining him from taking Z.K.P. out of

the United States.

      Payandeh stated that he works for the Galveston transit authority, driving bus

and the city trolley. He earns between $600 and $1,000 per week. While Payandeh

works, Z.K.P. attends daycare. Payandeh’s mother also lives with him and helps

cares for Z.K.P.

      In addition, Payandeh’s neighbor testified at trial. She stated that she is a

friend of Payandeh, sees Z.K.P. every day, and babysits Z.K.P. when needed. She

said she is a stay-at-home mom, who is available anytime to help with Z.K.P.

      Payandeh testified that he had concerns for Z.K.P.’s safety when the child was

in Smith’s possession. Payandeh stated that, on July 31, 2017, he went to Smith’s

apartment to pick up Z.K.P. from visitation. He said that, when Smith did not answer

phone, one of Smith’s children let him in the apartment. When he entered, Payandeh

saw signs that Smith had been smoking “kush.” Payandeh saw Smith exiting the

bathroom with an ashtray containing a blunt. Smoke was coming out of the bathroom

behind Smith, and she was spraying deodorizer. Payandeh said Smith looked like

she had just gotten out of bed. He testified that he had seen Smith smoke the illegal

substance other times as well. Payandeh stated that he was also concerned about

Smith’s brother, who comes to Galveston on the weekends. Payandeh said that he


                                         4
has seen the brother in possession of kush and has seen Smith and her brother smoke

the drug. Payandeh indicated that he continues to see the brother’s car in front of

Smith’s residence.

      Payandeh also testified that he was concerned about who cares for Z.K.P.

when he is in Smith’s possession. He stated that he knew “for a fact that [Smith]

runs the streets. The minute somebody calls, she’s going to be out there running to

the bars.” Payandeh testified that he has seen Smith leaving bars at night when he he

has been driving the trolley, and he indicated that Smith had a history of going out

to drink when he lived with her.

      Payandeh said that he was concerned that Smith left the children unsupervised

when she was not home. Smith’s four children from prior relationships were ages

16, 14, 11, and 9 at the time of trial. Payandeh said that Smith would leave the

younger children in the care of her two teenage daughters, but the daughters would

not stay at home to watch the younger children, leaving them unattended.

      Payandeh explained that Smith’s 11-year-old son, S.M., has autism and

requires supervision. Payandeh said that he had safety concerns related to S.M. being

unsupervised. He testified that S.M. does not understand the concept of safety. He

explained that S.M. tries to cook but does not know how to cook safely. Payandeh’s

testimony indicated that he was concerned that S.M.’s cooking may start a fire.

Payandeh stated that S.M. has a history of turning on the stove and then leaving.


                                         5
Payandeh also recalled that S.M. had “burned down” six or seven microwaves,

filling the house with smoke.

      Police reports were also admitted into evidence. One report showed that, two

months before trial, Smith’s 14-year-old daughter had been picked up by police at

1:00 a.m. while riding in a car driven by a 14-year-old unlicensed driver along with

six other 13 and 14-year old juveniles. Another police report, dated one month before

trial, stated that Smith’s 14-year-old daughter, along with two teenage friends, was

reported to have attacked another teenage girl. The report stated that Smith had

driven her daughter and the two friends to the location where they attacked and

assaulted the girl. Smith had waited in the car during the assault and n had then

driven her daughter and her two friends away from the scene.

      Payandeh also testified that Smith had a history of disappearing for periods of

time. He said that, at least three times a year, Smith would say that she was “done

with the kids.” She would leave and fly to different locations, such as Ohio or

Virginia, and be away for one or two weeks. He testified that, after they had

separated, Smith went to Pennsylvania in June 2017. When asked who babysat

Smith’s four children while she was gone, Payandeh responded, “The four children,

they were just at the house by themselves. Neighbors. I would stop, bring food, send

food. They would call me. Until she put a stop to it, the kids were still calling me at

that time; and she told them to stop communicating with me.”


                                          6
      Payandeh also testified that Smith prioritizes spending money on items such

as makeup and getting her nails done before buying food for her children. He said

that Smith’s children would call him, “saying there was no food, so I would send

them pizza and food.” Payandeh reported his concerns regarding Smith’s children to

CPS, but the agency “ruled out” the report after speaking with Payandeh and Smith.

      Two other police reports show that Smith made unfounded allegations of

abuse against Payandeh. Smith reported to police that, when she got Z.K.P. from

Payandeh for a visit, Z.K.P. had a burn mark on his leg. The report indicated that the

mark was not a burn but a bug bite that Z.K.P. had scratched. The police report noted

that a call to CPS had determined that Smith had been making unfounded allegations

against Payandeh to that agency as well. The report stated that the investigating

police officer spoke with a CPS investigator who told him that Smith had recently

“lost custody” of Z.K.P. and that the child was staying with Payandeh. The CPS

investigator told police that Smith had made a report to CPS against Payandeh that

was determined to be false. The CPS investigator indicated that the making of false

reports was “an ongoing problem they have with [Smith].”

      Another police report shows that Smith made an unfounded allegation that

Payandeh had sexually abused Z.K.P. The report indicates that, after Smith made the

allegation, she was directed to take Z.K.P. to the hospital. The police report states

that “Smith was . . . making blind accusations of Sexual Abuse and insisted that


                                          7
UTMB perform a SANE exam, an intrusive exam used to collect biological evidence

of sexual assault.” The investigating police officer reported that he spoke with the

attending physician at the hospital and that the doctor had “advised that there was

no physical evidence of sexual abuse and it was his recommendation not to perform

a SANE exam.” The investigating officer also spoke to Payandeh who said that he

believed that Smith had made the allegation “because earlier in the day, [Payandeh]

was awarded full custody of [Z.K.P.] by the Family Court in Galveston.” The

investigator concluded that there was no evidence that Payandeh had injured the

child, and the “case was cleared as unfounded.”

      Smith also testified at trial. She testified that she believed it was in Z.K.P.’s

best interest for her to be named as his primary conservator. When asked why, Smith

stated that Payandeh was not providing Z.K.P. with proper medical care. She

testified that Z.K.P. had been diagnosed with “developmental delay.” She testified

that she sought “early intervention” services for Z.K.P. to work with him on speech

and cognitive issues and that Payandeh was not seeking any treatment for Z.K.P.’s

developmental delay. She said that Payandeh knew about the diagnosis but was “in

denial” about it.

      During his testimony, Payandeh was asked if Z.K.P. had any medical issues

of concern, and Payandeh testified that Z.K.P. had no medical issues that concerned




                                          8
him. Payandeh’s neighbor, who babysits Z.K.P., testified that she was not aware that

Z.K.P. had any medical conditions or cognitive issues.

      Smith testified that she is employed by the Galveston school district, earning

$9.50 an hour. She said that, if she was named as the primary conservator, Z.K.P.

would go to daycare while she worked. Smith confirmed that she has four other

children from prior relationships and that her 11-year-old, S.M., has autism. She

stated that S.M. has never harmed any of her other children, including Z.K.P.

      Smith also denied that Payandeh had caught her smoking an illegal drug on

July 31, 2017 when he picked up Payandeh. She testified that she had a negative

drug test the month before trial and in October 2017 when she started her job with

the school district.

      Smith acknowledged that her daughter had been involved in fights, but she

denied that she facilitated her daughter to take part in assaulting another girl. She

testified that her daughter was the victim in the fights and had been subjected to

bullying.

      During cross-examination, Smith was presented with a printout of a

GoFundMe page in which funds were being solicited for Smith following Hurricane

Harvey. The page said, “I have small children and I’m in need of support restoring

my life back together after the loss of my vehicle that was flooded and other damages

faced during Hurricane Harvey and being trapped in a house for 16 hours with barely


                                         9
any food or water.” She said that she had not created the GoFundMe page. When

questioned whether she had authorized its creation, Smith stated, “I wish not to

disclose this information. . . . I have an attorney for a criminal case because of this;

and so he’s asking questions he can use against me, so I’d rather not discuss this if

you don’t mind.” Smith then invoked her Fifth Amendment right against self-

incrimination with respect to questioning about the GoFundMe page. The trial court

stated, “You need to be aware, however, that in a civil matter or a family law matter,

when you invoke your right, then the Court can automatically assume that the

information is correct. Just so you know.”

      When Payandeh’s requested that the GoFundMe page be admitted, Smith’s

attorney objected that “that the foundation has not been properly laid, Your Honor.

She did state that she did not create the document.” The trial court responded, “She

also stated that it was created for her; and when he asked if the creation of the

document was at her direction or with her authorization—rather—she invoked her

rights. So, the Court can assume that that document was created at her

authorization.” The GoFundMe page was admitted into evidence. When asked

whether she owned the car referenced in the GoFundMe page, Smith said that she

did not own the vehicle. Smith then refused to answer further questions about the

GoFundMe page.




                                          10
      The trial court granted the divorce based on insupportability and dissolved the

marriage between Smith and Payandeh. The divorce decree names Smith and

Payandeh as Z.K.P.’s joint managing conservators. Payandeh was designated as the

parent with the exclusive right to determine Z.K.P.’s primary residence. The decree

ordered that Smith have supervised visitation with Z.K.P. which would then “step

up” to unsupervised possession; however, Smith was not given the right to overnight

possession of Z.K.P.2 Smith was also ordered to pay Payandeh child support of

$197.88 per month. Smith requested findings of fact and conclusions of law;

however, the request was untimely, and none were filed.

      Smith now appeals.3




             Right to Establish Primary Residence and Possession

      In her first issue, Smith contends that the trial court abused its discretion by

appointing Payandeh as the joint managing conservator with the exclusive right to

establish Z.K.P.’s primary residence.

A.    Standard of Review


2
      At the end of trial, the trial court told Smith that she could file motion to modify
      regarding possession at a later time.
3
      Although she was represented by counsel in the trial court, Smith appears pro se on
      appeal.
                                           11
      We review a trial court’s determination of conservatorship, including a

determination of which conservator will have the exclusive right to establish the

child’s primary residence, under an abuse-of-discretion standard. See In re J.A.J.,

243 S.W.3d 611, 616 (Tex. 2007); Strong v. Strong, 350 S.W.3d 759, 765 (Tex.

App.—Dallas 2011, pet. denied). We also review determinations of possession and

access under an abuse-of-discretion standard. Moreno v. Perez, 363 S.W.3d 725, 737

(Tex. App.—Houston [1st Dist.] 2011, no pet.); see In re J.A.J., 243 S.W.3d at 616.

A trial court abuses its discretion if it acts without reference to guiding rules or

principles (legal issues), or it acts arbitrarily or unreasonably (factual issues).

Worford v. Stamper, 801 S.W.2d 108, 109 (Tex.1990); Gardner v. Gardner, 229
S.W.3d 747, 751 (Tex. App.—San Antonio 2007, no pet.).

      When applying an abuse-of-discretion standard, challenges to the legal and

factual sufficiency of the evidence are not independent grounds of error but are

factors used in assessing whether the trial court abused its discretion. Ayala v. Ayala,

387 S.W.3d 721, 726 (Tex. App.—Houston [1st Dist.] 2011, no pet.). To determine

whether there has been an abuse of discretion because the evidence is legally or

factually insufficient to support the trial court’s decision, we consider (1) whether

the trial court had sufficient evidence upon which to exercise its discretion and (2)

whether it erred in its application of that discretion. Bush v. Bush, 336 S.W.3d 722,

729 (Tex. App.—Houston [1st Dist.] 2010, no pet.). Under the first prong, we use


                                          12
the traditional standards of review for legal and factual sufficiency. Id.; see Lenz v.

Lenz, 79 S.W.3d 10, 13 (Tex. 2002) (setting forth standard of review for legal

sufficiency); Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (setting

forth standard of review for factual sufficiency). Under the second prong, we

consider whether, based on the evidence, the trial court’s decision was arbitrary,

unreasonable, or without reference to guiding rules or principles. Bush, 336 S.W.3d

at 730. When, as here, there are no findings of fact and conclusions of law, the trial

court’s judgment implies all fact findings necessary to support it, and we must affirm

the judgment if it can be upheld on any legal theory. See In re W.E.R., 669 S.W.2d
716, 717 (Tex. 1984); George v. Jeppeson, 238 S.W.3d 463, 468 (Tex. App.—

Houston [1st Dist.] 2007, no pet.).

B.    Analysis

      When appointing joint managing conservators, the trial court must designate

the conservator who has the exclusive right to determine the primary residence of

the child. TEX. FAM. CODE § 153.134. In determining which joint conservator should

have the exclusive right, the best interest of the child is the court’s primary

consideration, as it is in determining all “issues of conservatorship and possession

of and access to the child.” Id. § 153.002. Trial courts generally have wide latitude

in determining what is in a child’s best interest, Gillespie v. Gillespie, 644 S.W.2d
13
449, 451 (Tex. 1982), and may use a non-exhaustive list of factors to aid in the

determination, Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

      The factors include (1) the desires of the child; (2) the emotional and physical

needs of the child now and in the future; (3) the emotional and physical danger to

the child now and in the future; (4) the parental abilities of the individuals seeking

custody; (5) the programs available to assist these individuals to promote the best

interest of the child; (6) the plans for the child by these individuals or the agency

seeking custody; (7) the stability of the home or proposed placement; (8) the acts or

omissions of the parent which may indicate that the existing parent-child relationship

is not a proper one; and (9) any excuse for the act or omissions of the parent. Id.

These factors are not exhaustive, and no single factor is controlling. See In re C.H.,

89 S.W.3d 17, 27 (Tex. 2002). The factfinder is not required to consider all the

factors, and the presence of a single factor may, in some instances, be adequate to

support a best-interest finding. M.C. v. Tex. Dep’t of Family & Protective Servs.,

300 S.W.3d 305, 311 (Tex. App.—El Paso 2009, pet. denied).

      Smith asserts that there is “no evidence” to support the trial court’s implied

finding that appointing Payandeh as the conservator with the exclusive right to

determine the child’s primary residence was in Z.K.P.’s best interest. The record

does not support Smith’s assertion.




                                         14
         Evidence was presented supporting the trial court’s decision to grant

   Payandeh the exclusive right to determine two-year-old Z.K.P.’s residency.

   Specifically, evidence was presented relevant to the following Holley factors:

   the emotional and physical needs of Z.K.P. now and in the future; the

   emotional and physical danger to Z.K.P. now and in the future; parental

   abilities; and the stability of the parents’ homes. Pertinent to these factors, the

   evidence showed the following:

• Two-year-old Z.K.P. had resided with Payandeh since Payandeh and Smith
  separated in January 2017.

• Payandeh is a veteran of the United States Navy. He is employed by the
  Galveston transit authority, making $600 to $1,000 per week.

• Z.K.P. is in daycare while Payandeh is at work. Payandeh’s mother lives with
  him and assists in caring for Z.K.P. A neighbor babysits Z.K.P. when needed,
  and she testified that she is always available to help with Z.K.P.

• Payandeh stated that Z.K.P. does not have any medical issues of concern. The
  neighbor who babysits Z.K.P. testified that she has not noticed that Z.K.P. has
  any cognitive or medical issues.

• Payandeh discovered in July 2017 that Smith was smoking kush while
  Payandeh was in her care. Payandeh also has seen, on other occasions, Smith
  and her brother, who visits Smith on weekends, smoke kush.

• Payandeh indicated that Smith leaves her children unattended to go out to bars
  at night. When she is not home, Smith leaves her younger children in the care
  of her two teenage daughters, who are not reliable caregivers. The daughters
  leave the younger children unattended, including Smith’s 11-year-old son,
  S.M., who has autism. S.M. has a history of leaving the stove on and causing
  fires in the microwave.


                                       15
   • Payandeh testified that, at least three times a year, Smith would say that she
     was “done with the kids.” She would leave and fly to different locations, such
     as Ohio or Virginia, and be away for one or two weeks.

   • Smith prioritizes spending money on personal items for herself over buying
     food for her children. The children would call Payandeh, asking him to bring
     them food.

   • A police report indicated Smith’s 14-year-old daughter, and the daughter’s
     two friends, were accused of assaulting another girl. The police report
     indicated that Smith drove her daughter and the other two girls to and from
     the scene of the assault.

   • Smith also made reports to the police and CPS that Payandeh had assaulted
     Z.K.P., which were determined to be unfounded.

      Smith points to her testimony indicating that Z.K.P. has medical and

developmental needs and that she had enrolled Z.K.P. “in a special program.” Smith

also points to evidence showing that she is employed and that Payandeh made a

report to CPS against her that was “ruled out.”

      In a bench trial, the trial court is the sole judge of the credibility of the

witnesses, assigns the weight to be given their testimony, may accept or reject all or

any part of their testimony, and resolves any conflicts or inconsistencies in the

testimony. Bush, 336 S.W.3d at 730. The trial court is best able “to observe the

demeanor and personalities of the witnesses and [to] ‘feel’ the forces, powers, and

influences that cannot be discerned by merely reading the record.” Echols v.

Olivarez, 85 S.W.3d 475, 477 (Tex. App.—Austin 2002, no pet.). Thus, we will not




                                         16
re-weigh the evidence bearing on the trial court’s implied best-interest determination

in this case. See City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005).

      Having reviewed the evidence in this case under the appropriate standards, we

conclude the record contains sufficient evidence for the trial court to have exercised

its discretion to appoint Payandeh as the conservator with the exclusive right to

designate Z.K.P.’s residence, and the trial court’s decision was reasonable. See

Strong v. Strong, 350 S.W.3d at 764–68 (concluding that, although some evidence

favored father, there was evidence to support award of primary custody to mother).

We hold that the trial court did not abuse its discretion in appointing Payandeh as

the primary conservator.

      We note that Smith also generally states in her brief that that there is no

evidence that the “custody arrangement” was in two-year-old Z.K.P.’s best interest.

In making this assertion, Smith cites Family Code Section 153.254(a), which

requires the trial court to consider certain relevant factors before rendering an order

appropriate for possession of a child who is less than three years old, TEX. FAM.

CODE. § 153.254(a), because a standard possession order does not apply to children

under three years of age, id. § 153.251(d).

      Smith asserts that there was “no evidence” of the factors found in Section

153.254. However, Smith has not expressly challenged the portion of the trial court’s

decree limiting her possession of Z.K.P. to supervised visitation that steps up to


                                          17
unsupervised possession, but which does not allow Smith overnight possession of

Z.K.P. Instead, her first issue expressly challenges the trial court’s appointment of

Payandeh as primary conservator. Section 153.254(a) does not apply to the

determination of whether the trial court properly exercised its discretion in naming

Payandeh as the conservator with the exclusive right to establish Z.K.P.’s primary

residence.

      In any event, even if Smith’s brief can be read to challenge the portion of the

decree governing possession of Z.K.P., the trial court did not abuse its discretion in

limiting Smith’s possession as it did in the decree. When determining what

possession to allow Smith, Section 153.254(a) required the trial court to consider,

among other factors, the caregiving provided to Z.K.P. before and during the current

suit; the effect on Z.K.P. that may result from separation from either party;

Payandeh’s and Smith’s availability and willingness to personally care for the child;

Payandeh’s and Smith’s physical, medical, emotional, economic, and social

conditions; Z.K.P.’s need for continuity of routine; and, Payandeh and Smith’s

ability to share in the responsibilities, rights, and duties of parenting. See id.

§ 153.254(a). The trial court’s limitation on Smith’s possession of Z.K.P. was

permissible under the circumstances. The evidence discussed above, supporting the

primary conservatorship appointment, also supports a determination that it would be

in Z.K.P.’s best interest to limit Smith’s possession in the manner ordered in the


                                         18
decree. See In re J.M.M., 549 S.W.3d 293, 298 (Tex. App.—El Paso 2018, no pet.)

(holding trial court’s total denial of possession and access to child was permissible

because some evidence showed restriction was in child’s best interest).

        We overrule Smith’s first issue.

                       Asserting Fifth Amendment Privilege

        In her second issue, Smith complains about the remarks made by the trial court

when Smith asserted her Fifth Amendment right not to testify when asked about the

GoFundMe page.

        In a civil case, a factfinder may draw negative inferences from a party’s

assertion of the Fifth Amendment privilege against self-incrimination. See TEX. R.

EVID. 513(c); Tex. Capital Sec., Inc. v. Sandefer, 58 S.W.3d 760, 779 (Tex. App.—

Houston [1st Dist.] 2001, pet. denied) (citing Baxter v. Palmigiano, 425 U.S. 308,

318 (1976)). Refusal to answer questions by asserting the privilege is relevant

evidence from which the finder of fact in a civil action may draw whatever inference

is reasonable under the circumstances. In re Z.C.J.L., No. 14-13-00115-CV, 2013
WL 3477569, at *10 (Tex. App.—Houston [14th Dist.] July 9, 2013, no pet.) (mem.

op.).

        During trial, Payandeh questioned Smith about the GoFundMe page

requesting funds for Smith for damages she allegedly suffered due to Hurricane

Harvey. Smith stated that there was a criminal case pending against her related to


                                           19
the GoFundMe page, and she asserted her Fifth Amendment right not to testify about

it. The trial court then informed Smith, “You need to be aware, however, that in a

civil matter or a family law matter, when you invoke your right, then the Court can

automatically assume that the information is correct.”

      On appeal, Smith frames her issue as follows: “[I]t was error for the trial court

to rule that because of [her] assertion of the Fifth Amendment on a collateral issue

that had nothing to do with her fitness as a parent ‘the Court can automatically

assume that the information is correct.’” Although it is not entirely clear, Smith

appears to complain of the trial court’s imprecise statement that it could

“automatically assume that the information is correct” rather than informing Smith

that the court could draw negative inferences from her assertion of her Fifth

Amendment privilege.

      Smith did not raise the complaint in the trial court regarding the trial court’s

handling of the GoFundMe page that she now raises on appeal. To preserve a

complaint for appellate review, a party must present to the trial court a timely

request, motion, or objection with sufficient specificity as to make the trial court

aware of the complaint, unless the specific grounds are apparent from the context.

See TEX. R. APP. P. 33.1(a). Thus, Smith’s complaint has not been preserved.4 See


4
      Even if error had been preserved and found, we note that there was ample evidence,
      aside from the GoFundMe page and any adverse inferences that could have been
      drawn from it, to support the trial court’s exercise of discretion with respect to
                                          20
id.; cf. C.M. v. Tex. Dep’t of Family & Protective Servs., No. 03-18-00389-CV, 2018
WL 5668298, at *3 (Tex. App.—Austin Nov. 1, 2018, no pet.) (mem. op.) (holding

complaint regarding trial judge’s alleged comment on weight of witness’s testimony

not preserved on appeal because no objection made in trial court to judge’s

comments).

      We overrule Smith’s second issue.

                                    Conclusion

      We affirm the trial court’s final decree of divorce decree.




                                              Laura Carter Higley
                                              Justice

Panel consists of Justices Keyes, Higley, and Landau.




      naming Payandeh as primary conservator and determining possession, as discussed
      above.
                                         21